• Howe, J.
This case was before this court in 1867 and was remanded to give the defendant an opportunity to plead payment. 19 An. 207. It is evident from the decree then rendered that this plea of payment was allowed to be filed as a peremptory exception, which admitted the claim of the plaintiff to be correct, and alleged that it had been extinguished by payment.
On the second trial the court again gave judgment in favor of plaintiff for the balance claimed, and the defendant has again appealed. Instead of confining his defense to the peijmitted issue, which admits tho claim of plaintiff to be correctly set forth in his petition, and alleges its payment, he now attempts to obscure the case by raising points which have no merit. His plea of payment, at which alone it is necessary to look, is not established.
Judgment affirmed.
Rehearing refused.